        Case 1:19-cr-00028-SPW Document 10 Filed 04/15/19 Page 1 of 2



DAVID A. MERCHANT II
Assistant Federal Defender
Federal Defenders of Montana
Billings Branch Office
2702 Montana Avenue, Suite 101
Billings, Montana 59101
Phone: (406) 259-2459
Fax: (406) 259-2569
david_merchant@fd.org
       Attorneys for Defendant


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   Case No. CR-19-28-BLG-SPW

                Plaintiff,

 vs.                                         NOTICE OF DEFENDANT’S
                                              DISCOVERY REQUEST
 MATTHEW GLENN DICKINSON,
               Defendant.

       NOTICE IS HEREBY GIVEN that Defendant, Matthew Glenn Dickinson, by

and through his Counsel David A. Merchant, II, Assistant Federal Defender, and the

Federal Defenders of Montana, mailed a formal discovery request in letter format

dated April 15, 2019, to the Government in the above-entitled matter.

       RESPECTFULLY SUBMITTED this 15th day of April, 2019.

                                      /s/ David A. Merchant II
                                      DAVID A. MERCHANT II
                                      Assistant Federal Defender
                                            Counsel for Defendant

                                        1
          Case 1:19-cr-00028-SPW Document 10 Filed 04/15/19 Page 2 of 2



                           CERTIFICATE OF SERVICE
                                  L.R. 5.2(b)

      I hereby certify that on April 15, 2019, a copy of the foregoing document was
served on the following persons by the following means:

1, 2           CM-ECF
               Hand Delivery
     3         Mail
               Overnight Delivery Service
               Fax
               E-Mail

1.       CLERK, UNITED STATES DISTRICT COURT

2.       JULIE R. PATTEN
         Assistant United States Attorney
         United States Attorney’s Office
         2601 2nd Avenue North, Suite 3200
         Billings, MT 59101
                Counsel for the United States of America

3.       MATTHEW GLENN DICKINSON
             Defendant

                                        /s/ David A. Merchant, II
                                        DAVID A. MERCHANT II
                                        Assistant Federal Defender
                                              Counsel for Defendant




                                            2
